Exhibit 10.1

 

 

AMENDMENT NO. 3

TO

CINEDIGM CORP. 2017 EQUITY INCENTIVE PLAN

 

AMENDMENT NO. 3, dated as of October 23, 2020 (this "Amendment"), to the 2017
Equity Incentive Plan (as amended, the "Plan") of Cinedigm Corp., a Delaware
corporation (the "Corporation").

 

WHEREAS, the Corporation maintains the Plan, effective as of August 31, 2017;
and

 

WHEREAS, the Board of Directors of the Corporation deems it to be in the best
interest of the Corporation and its stockholders to amend the Plan in order to
increase the maximum number of shares of the Corporation's Class A Common Stock,
par value $.001 per share, which may be issued and sold under the Plan from
4,098,270 shares to 14,098,270 shares.

 

NOW, THEREFORE, BE IT RESOLVED the Plan is hereby amended as follows:

 

1.The first sentence of Section 4.1(a) shall be revised and amended to read as
follows:

 

"The maximum number of Shares available for issuance to Participants under this
Plan, inclusive of Shares issued and Shares underlying outstanding awards
granted on or after the Effective Date, is 14,098,270 Shares, which includes
128,270 unused Shares carried over from the Existing Incentive Plan."

 

2.This Amendment shall be effective as of the date first set forth above.

 

3.In all respects not amended, the Plan is hereby ratified and confirmed and
remains in full force and effect.

 

 



  CINEDIGM CORP.         By: /s/ Christopher J. McGurk   Name: Christopher J.
McGurk   Title: Chief Executive Officer

 

 



 

 